Title: From George Washington to Bushrod Washington, 10 February 1796
From: Washington, George
To: Washington, Bushrod


          
            Dear Sir
            Philadelphia 10th Feb. 1796.
          
          On Saturday last I received your letter of the 24th Ulto.
          Presuming that Mr Keith has sent you all the attested accounts of my Executorship of the Estate of Colo. Thomas Colvill, in which the affairs of John Colvill his brother (to whom he was Executor) were involved—together with the Will of the former and the claims originating from an extraordinary devise which you will find therein, I am at a loss to know what more you require than is contained in those papers when you wish I would give you the general outlines of the business, that you may be enabled thereby to frame the Bill.
          I have no Papers now by me except copies of the accounts which have been settled with the Court, authentic copies of wch I presume you have received; and having very little knowledge in Chancery proceeding I hardly know where to begin or end a story that may subserve your purpose. I will, however, attempt to detail some fac⟨ts⟩ relative to the business which has involved me in much unexpected vexation & trouble in order that I may, as soon as possible, be rid of it.
          You must know then that in a vis⟨it⟩ to Colo. Thos Colvill on his deathbed (an unlucky one I have ever since deemed it) he informed me, that he had appointed me one of his Exrs—I told him that my numerous engagements of a similar kind, would not permit me to discharge the duties of one. He urged—I refused—he pressed again, assuring me that al⟨l⟩ the trouble would be taken off my hands by his wife & Mr Jno. West (who married his niec⟨e)⟩ that he wished only for my name—and that I would now & then only enquire how matter⟨s⟩ were conducting by those just named. Unwilling to make the last moments of a worthy & respectable character uneasy, I yielded to his request; and having so done I would not be worse than my word and

qualified accordingly: and, when it suited my convenience, occasionally assisted; until my services were required by the County in wch I lived, to attend the State Conventions at Williamsburgh & Richmond—by these Conventions to attend the Congresses which were held in this City—and by the latter to take the command of the Army which, and my continuance with the latter comprehended a period of more than ten years. At the expiration of which and my return to private life, I found that Mrs Colvill & Jno. West were both dead—that no final settlement of the Estate had been made. That every thing relative to it was enveloped in darkness—and that, instead of being a mere auxiliary in the business I was compelled, for my own security, to become the sole Actor.
          Under these circumstances, and a knowledge of Mr Keiths fitness, from being a professional man; from having been once a Clerk of a Court, & well acquainted with proceedings of this kind; and from his knowledge of incidents; I employed him to collect, and digest the materials, which were to be found among the papers of Mrs Colvill & West into a final Settlement: & nothing short of his assiduity & knowledge of the subject, could have exhibited the accounts in the manner they have appeared. Sure I am, that I could not have framed the accounts from the materials which were exhibited.
          I ought to have mentioned in an earlier part of this detail, that one of the first acts of the Executors was to publish in the English papers an extract of the Will of Colo. Thos Colvill making the nearest relations of his mother, his residuary Legatees. This bequest & publication raised a host of claimants, one of whom, through the medium of General Howe, while he commanded the B: forces in America demanded in an open impudent & imperious letter which passed through the hands of that officer the restitution of an Estate worth Forty thousand pd which he said was the Surplus of the Estate & due to him—altho the very clause under which he claimed expressed a doubt of ⟨their⟩ being any surplus at all.
          If this concise account is inadequate to the purposes of a Bill, I pray you to propound specific questions, and they sha⟨ll⟩ receive immediate answers. My objects are simply these; 1st, as the surplus, after paying the debts & Legacies, is not precisely ascertained; after many lawsuits, & muc⟨h⟩ difficulty; I wish that

those who have the best right to it, may receive the benefit of the donations—and 2d, that I may know where, & in what manner to dispose of the money; not being willing to hold it myself, nor to have any thing to do with those who may claim it. I accordingly, as I have been advised, turn the whole matter over to the Chancellor; who at the same time that he affords relief to me, will do Justice to others. With sincere friendship, I am Your affectionate Uncle
          
            Go: Washington
          
          
            P.S. Since writing the aforegoing letter, in a Trunk which I do not often look into, I found the bundle of Papers herewith sent. Papers which I thought were in the Possession of Mr Keith, and doubted not, had been forwarded to you. Among them, you will find a special rect to George Chalmers; who had Collected on acct of a Bond from Sidney George £100 Maryland money, & thought he had paid it to Mr Jno. West; but from a removal, or absence from Papers, could not prove it tho’ by his guarding against the consequences, it makes precaution on my part necessary in the final exhibition of my ⟨trust⟩ lest, in my own person, I become liable for what the Estate of Colvill ought to pay.
            When you have got all the information which the papers now forwarded can give you, return such as may be useful to me, and let the others, if necessary, remain in the Chancery. Yours as before
            
              Go: Washington
            
          
        